 484DECISIONSOF NATIONALLABOR RELATIONS BOARDCast-A-Stone Products CompanyandBricklayers,Masons and Plasterers'InternationalUnion,AFL-CIO. Case I 1-CA-4704July 28, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn April 11, 1972, Trial Examiner Sidney J.Barban issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only to the extentconsistent herewith.The Trial Examiner found that Respondent dis-charged Raymond Leasure solely because he hadbeen in contact with a labor organization andRespondent feared that he would attempt to organizeits employees.' However, he concluded that Leasurewas a supervisor and, therefore, that his discharge forthe aforesaid reason was not violative of Section8(a)(3) and (1) of the Act. We find merit in theGeneral Counsel's exceptions to these conclusions.Respondent manufactures precast stone products,which are used by its employees at construction sites.Leasure,a stonemason, directed field crews atconstruction projects. Such crews never consisted ofmore than three employees in addition to Leasure,and there were usually only one or two employeesworking with him. All of them, including Leasure,normally reported to the plant for instructions everymorning before going to the jobsite. In addition, thefieldcoordinator frequently visited even distantjobsites and gave instructions on what was to bedone.The employees other than Leasure wereprimarily engaged in cleaning operations whichrequired little training. The record does not indicatethat, in directing them, Leasure used independentjudgment, rather than simply carrying out instruc-tions from the field coordinator. It is clear, on theotherhand, that Leasure could not disciplineiNo exceptions were taken to this finding2 In view of the small number of employees on the jobsite, the simplenature of the other employees' work, the fact that Leasure normallyreported to the plant daily for instructions, and the frequent visits of thefield coordinator to the jobsite to give instructions, we do not view theabsence of any other supervision on the jobsite as requiring a finding thatLeasure was a supervisorSee United Electric Co,194 NLRB No 105employees who refused to carry out his instructions;on one occasion when this occurred, Leasure had towait for the arrival of Field Coordinator Rush, whohandled the matter without asking Leasure for arecommendation.While employees received a wageincrease after Leasure had recommended such anincrease, he testified, without contradiction, that hehad been seeking an increase for himself as well asfor the other employees and that an increase waseventually given to all but one of the employees onthe two field crews. Leasure did hire a helper on oneoccasion about a year before his discharge, but hedid not have general authority to hire employees; hewas given such authority on that occasion and at oneother time when he was working alone on a projectand was told that if he needed help he could hiresomeone for the duration of the project.In our view, these facts indicate that Leasure wasacting as the most skilled employee on the jobsite,rather than as a supervisor within the meaning of theAct.He had no authority to impose or effectivelyrecommend disciplinary action, and it is evident that,in seeking wage increases for the employees, he wasacting as their spokesman rather than as theirsupervisor. His direction of employees on the jobsitewas of a routine nature and involved only carryingout instructions received daily from his supervisors.2The record does not indicate that his workingconditions differed substantially from those of theother employees.3 He had no general authority tohire employees, and his sporadic exercise of suchauthority is insufficient to render him a supervisorand deprive him of the protection of the Act.Accordingly, we find that at the time of his dischargeLeasure was an employee rather than a supervisorwithin themeaning of the Act, and that bydischarging him because it suspected that he hadengaged in or would engage in union activity,Respondent violated Section 8(a)(3) and (1) of theAct.AMENDED CONCLUSIONS OF LAWSubstitute the following for the Trial Examiner'sConclusions of Law numbered 3 and 4:3.By discharging employee Raymond Leasurebecause it suspected that he had engaged in, orwould engage in, union activity, Respondent hasengaged in an unfair labor practice within themeaning of Section 8(a)(3) and (1) of the Act.3Leasure,likeother rank-and-file employees,but unlike admittedsupervisors, was paid by the hour, and apparentlyshared employee benefits,but there isa conflict in testimony as to the amount of Leasure's lifeinsurancecoverageWhile Leasurewas permitted to takecompany truckshome on weekends,there is no evidence to support the Trial Examiner'sspeculationthatthis privilege was not extended to conceded rank-and-fileemployees.198 NLRB No. 66 CAST-A-STONE PRODUCTS CO.4854.Theaforesaid unfair labor practice is an unfairlabor practice affecting commerce wthin the meaningof Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice in violation of Section 8(a)(3)and (1) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Havingfound that Raymond Leasure was discriminatorilydischarged, we shall order Respondent to offer himimmediate and full reinstatement4 to his former or asubstantially equivalent position and to make himwhole for any loss of pay from the date of hisdischarge to the date of the offer of reinstatementless his net earnings during that period. Loss of payshall be computed and paid in accordance with theformula adopted by the Board in F. W.WoolworthCompany,90 NLRB 289, and with interest thereon atthe rate of 6 percent per annum as prescribed by theBoard inIsisPlumbing & Heating Co.,138 NLRB716.Because the discriminatory discharge goes to thevery heart of the Act,5 we shall issue a broad cease-and-desist order which, in the circumstances of thiscase, we deem necessary and appropriate to protectemployee rights and to effectuate the purposes of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Cast-A-Stone Products Company, Raleigh, NorthCarolina, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Bricklayers, Ma-sonsand Plasterers' International Union of America,AFL-CIO, or any other labor organization, bydischarging employees or otherwise discriminatingagainst them in regard to their hire or tenure ofemployment or any term or condition of employ-ment.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights to self-organization, to form, join, or assist theUnion or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutualaid or protection or to refrain therefrom.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Raymond Leasure immediate and fullreinstatement to his former job or, if this job nolonger exists, to a substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay inthemanner set forth in the ^ section entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Notify immediately the above-named individu-al, if presentlyserving inthe Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversal Military Training and Service Act.(d) Post at its plant in Raleigh, North Carolina,copies of the attached notice marked "Appendix." 6Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysigned by Respondent's authorized representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by it toinsure that said notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER KENNEDY,dissenting:Iwould affirm the Trial Examiner's Decision inthismatter.The majority's reversal of the TrialExaminerwith respect to Leasure's supervisorystatus is unwarranted. SeeElectricWiring Inc.,193NLRB No. 166, and my dissent inUnited ElectricCompany,194 NLRB No. 105.4The TrialExaminer did not pass on whether Leasure's use of companytime toapplyto the Union for other work would justifyRespondent inrefusing toemployhim furtherWe do not considerthis so serious as toconstitute a basis for withholding our customary remedy of reinstatementand backpay5N LR Bv EntwistleMfg Co.,120 F 2d 532 (C A 4), enfg as modified23 N LRB 10586 In the event that thisOrder is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcing an Order of theNational LaborRelations Board " 486DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe Act gives all employees these rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain fromany orall these things.WE WILL NOTdo anything that interferes with,restrains,or coerces employees with respect tothese rights.WE WILLNOT discouragemembership inBricklayers,Masons and Plasterers'InternationalUnion of America,AFL-CIO,or any otherunion,by firing employees or otherwise discrimi-nating against them in regard to their hire ortenure of employmentor anyterm or condition ofemployment.The Board found that we fired Raymond Leasureover the Union and that this violated the law.Accordingly,WE WILLoffer Raymond Leasurehis old job back and make him whole for any lossof pay he suffered,with 6-percent interest,becausewe fired him.All our employees are free to join, or not to join,Bricklayers,Masons and Plasterers'InternationalUnion of America,AFL-CIO,or any other union.CAST-A-STONE PRODUCTSCOMPANY(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1624 Wachovia Building, 301 NorthMain Street, Winston-Salem, North Carolina 27101,Telephone 919-723-9211.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard at Raleigh, North Carolina, on January 27, 1972.The complaint, issued on December 23, 1971, based uponcharges filed by the Charging Party Bricklayers, Masonsand Plasterers' International Union of America, 'AFL-CIO(herein the Union) on October 14, 1971, alleges that theRespondent violated Section 8(a)(1) and (3) of the Act bythedischarge of Raymond V. Leasure. Respondent'sanswer denies the commission of the unfair labor practicesalleged, but admitsallegationsof the complaint sufficientto support the assertion of jurisdiction under currentstandards of the Board ($50,000 annual interstate inflowand outflow). The answer, in response to the allegations ofparagraph 5 of the complaint alleging that the Union is alabor organization within themeaning ofthe Act, furtherasserts that these allegations are "not admitted." Suchanswer does not constitute a sufficient denial within therequirements of the Board'sRulesand Regulations (Series8,asamended), and it is therefore found that theallegations of paragraph 5 of the complaint are admitted.iCf.Harvey Aluminum (Incorporated) v. N.L.R.B.,335 F.2d749, 757-758;N. L.R.B. v. Thompson Products, Inc.,130F.2d 363, 366; cf. also,Coop'er's Inc. (of Georgia),107NLRB 979. Although General Counsel adduced no proofinsupport of the allegations of paragraph 5 of thecomplaint, official notice may be taken that the Union,which has manytimesbeen before the Board and thecourts, is a labor organization within the meaning of theAct.SeeN. L. R.B.v.Thompson Products, Inc. supra;Cooper's Inc. (of Goergia), supra.Upon the entire record in thiscase, from observation ofwitnesses, and after due consideration of the brief of theGeneral Counsel, the Trial Examiner makes the following:FINDINGSAND CONCLUSIONS1.THE ISSUESThe General Counsel contends that Respondent dis-charged Raymond V. Leasure because he had contacted aunion representative and Respondent suspected that hewas or would be involved in an attempt to unionizeRespondent's operations. Respondent asserts that Leasurewas a supervisor, not under the protection of the Act, andthat he was discharged for going to the union hall inRaleigh, and to another unionhall inDurham, NorthCarolina, on company time, to seek other employment.iSec 102 20 of the Board's Rules and Regulations provide, in pertinentpart,The respondent shall specifically admit, deny, or explain each ofthe facts alleged in the complaint, unless the respondent is withoutknowledge, in which case the respondent shall so state, such statementoperating as a denialAll allegations in the complaintnotspecificallydenied or explainedinan answer filed, unless therespondent shall state in the answer that he is without knowledge, shallbe deemed to be admitted to be true and shall be so found by theBoard, unless good cause to the contrary is shown. CAST-A-STONE PRODUCTS CO.487H. THE FACTSA.The Operations Involved-Leasure's AllegedSupervisory StatusRespondent manufactures concreteproductsat a plantlocated at Raleigh,North Carolina.These materials areused in building construction or repair.Respondent's fieldemployees use these materialsat various buildingsites inNorth Carolina, Virginia, and perhaps elsewhere.Whileworking for Respondent,Leasure wasemployed as a stonemason,and wasengaged primarilyat various building sitesin the field. At the outset of his employment he workedalone on such sites.Later, both prior to andafter the time aunion representation election wasconductedatRespon-dent's operationsby the Board in April 1970,2 he workedwithone, two,or three other employeesin a crew.Duringthis time Respondenthad two suchfield crews,anotherstonemason,Macey, with astatus similarto that ofLeasure,being assignedto the other crew.The description of the work performed by the membersof such crews is somewhatsketchy. It would appear thatLeasure was the most experience man in his crew andperformed the skilled functionsof caulkingseams andpatching brokenpieces of stone.The othermen seem tohave beenprincipallyengaged in cleaning operations atLeasure'sdirection,aswell as learning caulking andpatching under his instructions.As described by Leasure,the amount of time heworked withhis handsvaned fromjob to job,dependingon what needed to be done, "if I waspatchingor caulking, I work with [my hands]100 percentof the time;but if we was cleaning, I work withthem lessbecause a lot of timesIwould be downon the ground,watchingwhat theywere doing, spottingdirtypanels;somethingthat neededextra specialwork done; I would dosomething like that there, goingup intothe riggingover it."Unlessengaged at a distant site,Leasure would report toRespondent's plant each morning and receive his instruc-tionsfor the day from Respondent's fieldcoordinator, anadmittedsupervisor,who, in Leasure's words, "would tellus, for instance,what job to go out on, what we had to doat the job, and what kindof materialswe would need." Themen would ridetoand fromthebuilding site inRespondent'struck.The field coordinator visited thevarious jobsitesfrequently. As Leasurestated,"sometimeshe might be out thereevery day all dayfor a week or two,and then at other times,he might be justout once or twicea week."On occasions, the field coordinatormight not visita jobsite for an entireweek.While at thesite,thecoordinator "might pitch in and do a little work but usuallyhe just looked the job over and talked about the job, whathad to be done, what wasdone."On suchoccasions, thecoordinatorwould giveLeasure andthe men instructionswith respectto the work.Leasure testifiedthathe did not have authority todiscipline the men whoworked with him, nor did he haveany generalauthority to take anypersonnel action withrespect tothemen,or make effective recommendationswith respect to those matters.Thushe referred to anoccasion upon which he had directed an employee to go tothe top of the building to move the rigging over,and theemployee refused to do so.Leasure could do nothing withthe employee but wait for the arrival of Rush,the fieldcoordinator.He advised Rush of the incident,but made norecommendation.Rush talked to the man,and apparentlyhe performed thereafter.However, on two occasionsLeasure was given authority,or directed to hire unskilledassistance at the jobsite.In one instance he was told that hecould employassistance at a distant jobsite for theduration of the job,but apparently did not do so. Onanother occasion,Field Coordinator Wilder told Leasureto find and employ two men.Leasure hired one, CurtisMurray, whom he put to work at the site immediately.Murray is still employed by Respondent.Leasure also keptthe time for men on the crew.It further appears thatLeasure would advise Respondent of the progress of menon thejob, and has suggested that they be given raises. Healsomade vigorous complaints with respect to otherworking conditions on behalf of the men and himself. Onsome of these occasions Respondent thereafter gave raisesto the men,in one instance to the men of both crews.Leasure was paid by the hour.The admitted supervisoryforce was salaried.Respondent's president,Claude Smith,testified that during a period after the departure of FieldCoordinator Wilder,in the summer of 1970,and before theappointment of Rush to that position three or four monthslater,Leasure was given real supervisory authority, whichhe did not have prior to Wilder's departure.Smith assertedthat he offered to pay Leasure a salary but the latterrefused.Itisnot clear whether Leasure had lesserinsurance benefits than the supervisory force,as GeneralCounsel argues. It is noted,however, that except for a briefperiod when Respondent thought the privilege was beingabused, both Leasure and the stone mason on the othercrew,Macey, were permitted to take company trucks homewith them after work and during weekends,a privilegewhich I am sure was not generally granted to the rank-and-fileemployees.Leasure and Macey also had companygasoline credit cards for use on company business.B.Events Leading to Leasure'sDischargeAbout thelast of April 1971, Respondent'spresident,Smith,receiveda letter from one of Respondent'ssubcontractors,Panels, Inc., advising that Leasure hadbeen seeking employment with Panels.Smith states that hetold Field Coordinator Rush to tell Leasure that he "couldhunt for jobs any time on his own time any time hepleased;but not on company time." Rush,however,testified that he did not talk to Leasure concerning this, butthat Respondent's vice president,TerryBlankenship, did;that he heard Blankenship tell Leasure that"ifhe wasn'tsatisfied with the work,he could leave and get him anotherjob." Leasure indicated that he had a converation withBlankenship on this subject,but denied that any memberof management at any time spoke to him concerning use ofcompany time for this purpose.In the latter part of June 1971,Smith received a letter2The details of the union representation election are not shown by therecord.Leasure voted in the election without challenge The vote wasagainst union representation 488DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom a firm named Sealants, Inc., located in Raleigh,advising:We want to inform you that one of your employees,Mr. Raymond Leasure, approached us, today, to hirehim for our Company. At the time Mr. Leasureapproached us, he was picking up some material foryour Company, thus we assumed that he was on yourtime.We have no desire to hire Mr. Leasure as we donot feel that he will suit our operation.Smith gave this letter to Rush with a note added, stating:"Inform Raymond that if he is not satisfied with his jobhere, to go ahead andleave.Ifwe hear of his seekingemployment else where that he will automatically bedischarged."Rush, however, asserts only that he "talked toRaymond about it, looking for jobs on company time."Leasure recalled that Rush "brought it up" that Leasurehad been looking for other employment, but, as noted,denied that the use of company time was mentioned.Leasure is credited as to this.In August 1971, Leasure and Murray were working on aproject involving the Duke University Divinity School inDurham, North Carolina, during which Leasure talked tocertain employees of unionized contractors on the projectabout their working conditions. During the morning of oneday, Leasure and Murray packed the scaffolding whichthey had been using on Respondent's truck. Apparently, itwas not needed for the small amount of work stillremaining to be done by Respondent on that job, and wasto be transferred to another site. According to Leasure, hedid not then have the materials at hand to complete thepatching which remained. At this point, Leasure tookMurray in the truck into Durham where Leasure visited aunion hall, where he hoped to obtain assistance in securingemployment. The man Leasure sought was not at the unionoffice and Leasure and Murray left.Murray testified that at another time, in September 1971,while on a project in Raleigh, Leasure also took him to theunion hall in Raleigh, where Leasure was also seekingassistance to secure employment. Leasure seems to recallthat the visit to both union halls took place on the oneoccasion in August. It is unnecessary to resolve thisconflict. It is clear that whether on one or two visits,Leasure turned in time sheets for Murray and himselfwhich did not deduct for the time spent in these errands. Itisfor this circumstance that Respondent states it wasimpelled to discharge Leasure. Murray testified that he didnot report these trips to the union halls to anybody.Rush states that he was alerted to Leasure's visits to theUnion by one of Respondent's subcontractors, Bill White,who showed Rush a memorandum on a card White hadreceived from Claiborne Woods, the business manager oftheUnion, advising that Leasure had been by to seeWoods and desired "to get into the construction line." Themessage further stated that Woods had told Leasure thathewould inquire ofWhite and another concerningLeasure's request, and noted that this might affect therelationship between White and Respondent.Oddly, though Rush had this note in his possession for aconsiderable time, and at one point in his testimonyasserted that "after [he] saw this card, he went upstairs andtalked to Mr. Smith, and told him what was going on,"Smith testified that he did not see the card until severaldays later, after Leasure was discharged, when Whiteshowed it to him.Rushstatesthat after he learned of Leasure's contactwith the Union, through Wood's note to White, hequestioned Murray when Murray and Leasure came to theplant from a jobsite about 5:45 p.m., on September 14,1971. According to Rush, in a conversation that lasted 6 to7minutes, or longer, he ascertained from Murray thatLeasure had visited union halls on two occasions oncompany time. He states that he then went upstairs to seeSmith and acquainted him with the situation, and receivedSmith's direction to discharge Leasure. This is supportedby Smith. He then proceeded to fire Leasure, as set forthhereinafter.Murray testified in corroboration of Rush's testimony asto the conversation with Rush on this occasion. Fromobservation at the hearing, and from study of histestimony, I am satisfied that Murray has no clear andindependent recollection of this matter.Leasure, however, testified that on this occasion hedropped Murray at the latter's car about 100 feet from theplant, watched Murray get into his car, and, in fact, wasfollowingMurray out of the plant premises when Rushcalled him back into the plant. Then followed the incidentsof his discharge described hereinafter.With respect to this matter, I credit Leasure. His accountof the movements of the participants on this occasion wasdirect, detailed, and convincing. I do not havea similarfaith in the reliability of the testimony of Rush andMurray. One unexplained point, under Rush's version ofthe facts, is why Leasure would have remained at the plantat all, while Rush was interviewing Murray and reportingto Smith, before calling Leasure into the production office.There is no evidence Rush asked Leasure to wait, or thatthere were any duties then to be performed at the plant. Iam satisfied that he was on the point of leaving when Rushcalled him in to be discharged, without at that time havinga prior opportunity to talk to Murray.C.TheDischarge InterviewsLeasure testified that Rush called him into the plantoffice as he was leaving the premises on the evening ofSeptember 14. After some preliminary conversation aboutwork at the jobsite, Rush showed Leasure the card whichWhite had received from Woods. According to Leasure,"Rush said, `You talked to the union man, didn't you; wewill have to let you go.' and I said, 'I didn't talk to him. Ijust called him up on the phone.' And he says, `Well,it saysright here that you talked to him,' referring to the card, andhe said, `You know how Claude,Terry and them feel aboutthis here,and we will have to let you go .... .. Thereensued a conversation about Leasure's vacation pay, andthe two went up to Smith's office.Leasure states that after Smith said he would have tocheck into the records concerning the vacation pay, he toldSmith that though he wasn'tbegging for his job back, hewanted to tell Smith what happened;that he then toldSmith he was merely investigating whether he could get ajob as a union stone mason at an increase of $70 a week,and that he wasn't trying to "organize Cast-A-Stone," to CAST-A-STONE PRODUCTS CO.489which Smith replied, "Well, if the union can find [you] ajob . . . they are nothing but a bunch of God Damncrooks," and that he would leave it up to Rush as towhether Leasure should be retained or not; and that Rushreplied that he had his wife and family to think about, hecouldn't afford to take the chance, and would have to letLeasure go. Leasure picked up his final checks atRespondent's offices the next day.Rushstatesthat:when he called Leasure into theproduction office on this occasion, after asking him aboutthe progress of the job, he asked Leasure "about havingbeen to the union hall," which Leasure denied; when hefurther told Leasure he had heard that Leasure had gone tothe union hall "on company time," Leasure replied that hehad only telephoned; and when Rush showed Leasure thecardWoods had sent White, Leasure may have admittedRush's accusation, but Rush is notsure. In response to aseries ofsuggestive and leading questions, Rush deniedsaying on this occasion, either in words or substance, thatLeasure knew "how Terry and Claude feel about theunion," but he did say "that Terry and Claude was gettingtired of it, his going on company time." Rush denied thathe knew or suspected that Leasure was engaged in "anyunionorganizing activities."Neither Rush nor Smith testified concerning the conver-sation with Leasurein Smith'soffice. Insofar as there is aconflict between the testimony of Rush and Leasure as tothe conversations set forth above, Leasure is credited.III.ANALYSISAND CONCLUSIONS1.The Supervisory Issue.The issue of supervisoryauthority among employees working at remote locationsoften presents difficult and close questions. For example,compareElectricWiring, Inc.,193NLRB No. 166 withUnited Electric Company,194 NLRB No. 105. Thus therelationship of an experienced journeyman to his helper orhelpers may well not be that of a supervisor to employees,although the helpers may be completely under the control,direction, and instruction of the journeyman. Similarly,truckdrivers are rarely considered as supervisory merelybecause they have a helper on the truck, or even in thosecases in which the driver has authority in remote locationstohirea helper on the spot to assist in loading orunloading. The resolution of the issue in each case isessentially a factual problem.In the present case, however, the facts concerning thework done by the helpers on thejobsite, whether simple orcomplex, routine or vaned, is rather sparse, as is theevidence as to the relationship between the stone masonand the helpers. It is clear that the stone mason is the onlyone regularly in charge at remote locations and that heregularly observes and directs the work of the helpers, andkeeps their time. But there is no evidence as to the amountof discretion which he exercises, or whether his relationshipto the helpers is routine and repetitive, directing merelysimpleactivitiesof the helpers in accordance withproscribed instructions from his supervisors. It seemsevident, from the one example given, that the stone masoncan direct the helpers to perform tasks which are morethan routine.However, where the helper refuses theassignment, it is evident that the stone mason has noauthority to discipline the recalcitrant helper, or require theperformance of the work. While the particular stone masonwhose status is here involved, Raymond Leasure, onoccasion has suggested wage raises and other improvedworking conditions for the helpers and himself, it is farfrom manifest that Respondent gave these effective weight.On the other hand, Leasure has been given authority, onoccasion, to hire helpers on his own discretion, and in oneinstance did hire a helper on a permanent basis, and puthim to work without any immediate clearance from anyother superior. This helper,Murray, continues to beemployed by the Respondent. On the basis of this record, Ibelieve that this evidence of authority to hire, in conjunc-tionwith the other indicia of responsibility reposed byRespondent in Leasure, is sufficient to tip the scales in thedirection of a finding of supervisory authority. See, e.g.,ElectricWiring, Inc., supra.It is therefore found, thoughthe issue is close,that at the times material herein Leasurewas a supervisor within themeaning ofSection 2(11) of theAct,and was therefore not an employee within theprotection of Section 8(a)(l) and (3) of the Act.2.The Reasons for the Discharge:The finding thatLeasure was a supervisor within the meaning of the Act atthe time of his discharge necessitates a recommendationthat the complaint in this matter be dismissed and disposesof the issues raised in this matter. However, because of thecloseness of the supervisory issue, and in the event that Istatemy findings on the merits. On the basis of this record,it isfound that at the time that Leasure was discharged,Respondent did not then know that he had visited the twounion halls on company time, but terminated him on thebasis of the memo from Woods, the union representative,toWhite, then in Respondent's possession, showing thatLeasure had been in contact with Woods seeking employ-ment with a union contractor. Though the memo showedthat Leasure was seeking employment elesewhere, Respon-dent's president, Smith, had previously advised his supervi-sors that he did not object to this unless such activitiesinvolved company time. While Respondent's attitude onthe subject may have hardened after that, it is not claimedthat Leasure would havebeen terminatedsolely forseekingother employment. In the circumstances, therefore, and onthe entire record, it is found that Respondent dischargedLeasure solely on the basis that he had been in contactwith a labor organization, and because of its concern thatthismight lead to an attempt to organize its employees. Ido not pass upon whether Respondent's subsequentlyacquired information that Leasure had misused companytime in his activities might serve to justify Respondent inrefusing to further employ him.On the basis of the foregoing findings of fact, and theentire record in this case, the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act. 490DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Raymond V. Leasure was at all times material asupervisor within the meaning of Section 2(11) of the Act.4.Respondent's discharge of Raymond V. Leasure didnot violate the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and upon the entire recordin this case,it ishereby recommended that the complaint in this matterbe dismissedin itsentirety.